Citation Nr: 0925154	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to April 
1942.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 1944 rating decision, the RO granted service 
connection for psychoneurosis, neurasthenia.

2.   The RO proposed severance of service connection for 
psychoneurosis, neurasthenia in January 1946 and the Veteran 
received written notice of the proposed severance by letter 
dated in January 1946.

4.  The Veteran did not timely respond to the proposal to 
sever service connection, and by rating decision dated in 
April 1946, service connection for psychoneurosis, 
neurasthenia, was severed; the Veteran did not timely appeal 
that decision.

5.  The appellant has not established, without debate, that 
the correct facts, as then known, were not before the RO in 
April 1946, or that the RO incorrectly applied the applicable 
statutory and regulatory provisions existing at that time, 
and that, but for any such alleged error, the outcome would 
have been different.

6.  The Veteran filed a claim for service connection for a 
psychiatric disorder in May 2004; evidence of record at the 
time of the Veteran's death in April 2006 failed to show that 
he had a current diagnosis of a psychiatric disorder that was 
related to his active military service.

7.  The Veteran died in April 2006 with immediate cause of 
the Veteran's death listed on the death certificate was 
prostate cancer.  
        
8.  Other significant conditions contributing to death but 
not resulting in the underlying cause were chronic ethanolism 
and heart disease.    

9.  At the time of the veteran's death, the Veteran was not 
service-connected for any disability.        

10.  The evidence indicates that the veteran's cause of death 
was not manifested during the Veteran's period of active 
service and it has not otherwise been shown to be related to 
military service or a disability of service origin.  


CONCLUSIONS OF LAW

1.  There was no CUE in the severance of service connection 
for psychoneurosis, neurasthenia in the April 1946 rating 
decision; the criteria for entitlement to accrued benefits 
based on the Veteran's pending claim of CUE in an April 1946 
RO rating decision have not been met.  38 U.S.C.A. §§ 5101, 
5107, 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.1000 
(2008).

2.  The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim of service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2008). 

3.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A June 2006 VCAA letter informed the appellant of how to 
substantiate her accrued benefits claim.  Specifically, the 
appellant was notified that VA pays accrued benefits when a 
person dies before receiving a benefit in which he or she was 
entitled based on existing ratings, decisions or evidence in 
the file at the time of his or her death, but the benefits 
were not paid before the Veteran's death and she is the 
surviving spouse of the Veteran or she paid the expenses of 
the deceased Veteran's last sickness and burial.  This letter 
notified the appellant of her and VA's respective duties for 
obtaining evidence.  

Regarding to the Veteran's Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
cause of death, additional VCAA notice requirements attach.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In addition, the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.

A January 2006 VCAA letter informed the appellant in general 
of the evidence necessary to substantiate her cause of death 
claim.  The letter advised the appellant of her and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the appellant to provide any evidence in her 
possession and she was informed that it was ultimately her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

However, the VCAA letter did not did not notify the appellant 
of any conditions that were service-connected at the time of 
the Veteran's death or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007). In this case, the 
appellant through her attorney demonstrated actual knowledge 
that the Veteran was not service-connected for any disability 
at the time of his death and the evidence she must show to 
substantiate her claim for cause of the Veteran's death.  The 
appellant's formal claim indicated that the Veteran was not 
service-connected for any disability at the time of his death 
and he had two claims pending at the time of his death.  The 
substantive appeal dated in May 2008 discussed entitlement to 
service connection for psychoneurosis and that if this issue 
was granted the Veteran should be entitled to a total 
disability rating.  Further, the record on appeal reveals 
that the appellant was continuously represented by an 
attorney before VA during the pendency of her claim.  
Accordingly, the Board concludes that the record on appeal 
shows that the appellant had actual knowledge of the 
information that was not provided in the January 2006 VCAA 
letter and therefore, the above VCAA notice error did not 
affect the essential fairness of the Board's decision.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), 
Newhouse v. Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), 
Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004).  It 
is also noted that remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

As for VA's duty to assist, the outcome of an accrued 
benefits claim hinges on the application of the law to 
evidence, which was in the file at the time of the Veteran's 
death.  See 38 C.F.R. § 3.1000(a) (2008).  However, the Court 
has held that "evidence in the file at the date of death" 
may include Service Department records "in VA's possession" 
on or before the date of the beneficiary's death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death.  Hayes v. Brown, 4 
Vet. App. 353 (1993); 38 C.F.R. § 3.1000(d) (2008).   In this 
case, the appellant has not asserted and the record does not 
show that there are outstanding relevant VA treatment records 
that are not associated with the claims file.

With regard to the duty to assist for the appellant's cause 
of death claim, the claims file contains service treatment 
records, VA treatment records, the appellant and Veteran's 
marriage certificate, and the Veteran's death certificate.  
The Board notes that VA did not provide a medical opinion as 
to the etiology of the Veteran's cause of death pursuant to 
38 U.S.C.A. 5103A.  VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, that the claimant suffered an event, injury of 
disease in service, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d), 38 C.F.R. § 3.159(c)(4).  However, the evidence of 
a link between a current disability and service must be 
competent.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  Because there is no competent evidence that indicates 
an in-service event, injury or disease contributed to the 
cause of the Veteran's death, VA is not obligated to obtain 
an opinion as to the etiology of the Veteran's death.  

There is no indication in the file that there are additional 
relevant records that have not been obtained. In sum, "the 
record has been fully developed," and it is difficult to 
discern what additional guidance VA could have provided to 
the appellant regarding what further evidence she should 
submit to substantiate her claims.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and 
the record is ready for appellate review.

II.  Merits of the Claim for Accrued Benefits

The Board has carefully reviewed the record and concludes 
that at the time of the Veteran's death, he had the following 
pending claims: (1) entitlement to service connection for a 
psychiatric disorder, and (2) whether the April 1946 decision 
that severed a prior grant of service connection for 
psychoneurosis, neurasthenia constituted clear and 
unmistakable error.  See Court Order dated June 15, 2006 
(vacating the Board's November 2005 denial of CUE and service 
connection for a psychiatric disorder and dismissing for lack 
of jurisdiction as a result of the Veteran's death).  

Other than those claims listed above, the Board finds that 
the Veteran did not have any further claims pending at the 
time of his death.  As such, the only basis for entitlement 
to accrued benefits is through these two pending claims, both 
of which will be discussed below.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  

Accrued benefits include those a veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  "Evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 
4 Vet. App. 353 (1993).  Thus, the appellant could not 
furnish additional evidence that could be used to 
substantiate her claim, and VA could not develop additional 
evidence that would substantiate the claims of entitlement to 
accrued benefits. 

In the context of a clear and unmistakable error (CUE) claim, 
the Court has held that each CUE theory underlying a request 
for a revision is a "separate and distinct matter" 
constituting a new "claim."  Jerrell v. Nicholson, 20 Vet. 
App. 326 (2006).  Thus, any additional theories based on CUE 
offered by the appellant's attorney are considered a new 
claim and was not pending at the time of the Veteran's death.  
Accordingly, the Board will not address those theories of 
entitlement asserted by the appellant and her attorney 
regarding CUE that were not raised prior to the Veteran's 
death.  

Parenthetically, the Board notes that the law pertaining to 
accrued benefits was amended in 2003 to remove the two-year 
limitation on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued 
benefits.  See Veterans Benefits Act of 2003, § 104, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This amendment 
is applicable with respect to deaths occurring on or after 
December 16, 2003; thus, it is applicable in the present 
case.  

CUE in the April 1946 Severance Action

Prior to his death in April 2006, the Veteran contended that 
there was CUE in an April 1946 rating decision, which severed 
his grant of service connection for psychoneurosis, 
neurasthenia.  The Veteran asserted that the evidence at the 
time of the April 1946 severance action did not show clear 
and unmistakable evidence that an error had been made in the 
grant of service connection.  

Pursuant to VA regulation in effect at the time of the notice 
of the proposal of severance in 1946, once service connection 
was granted for a particular disability, it could be severed 
only upon a showing by VA that the rating decision granting 
service connection was clearly and unmistakably erroneous, 
and only after certain procedural safeguards were met.  As to 
these procedural requirements, it was necessary that the 
proposal to sever service connection be based upon a review 
of all the accumulated evidence, and that the Veteran be 
given immediate notification in writing of the contemplated 
action and the detailed reasons therefore.  The Veteran was 
then to be given a reasonable period, not to exceed 60 days 
from the date on which such notice was mailed, for the 
presentation of additional evidence pertinent to the 
question.  See R & P R § 1009(A), (D) (1946).  Severance of 
service connection under any law, where the error is 
discovered on the occasion of the first rerating following 
the initial rating granting service connection will be 
accomplished locally.  R & P R § 1009(D) (1946).  

The RO complied with the procedures set forth in R & P R § 
1009 (1946) with regard to the proposal of severance of 
service connection.  The Veteran was notified in writing in 
January 1946 of the contemplated severance of service 
connection for psychoneurosis.  He was also notified of the 
reason for the contemplated severance, that following a 
complete review of the evidence of record, it had been 
determined that his nervous condition was not incurred in or 
aggravated by his service.  The Veteran was informed that it 
was proposed to sever service connection for his nervous 
condition sixty days from the date of the letter and during 
that period, he may present additional evidence showing why 
service connection should not be severed.  The Veteran did 
not submit any additional evidence or argument during that 
period.  Following the expiration of the 60-day period, the 
grant of service connection was severed by a rating decision 
in April 1946.  The notice of the severance action was sent 
to the Veteran that same month and it indicated that he could 
appeal at any time within one year from the date of the 
letter.  Based on these facts, the Board finds that the 
regulations controlling the severance of service connection 
in 1946 were met by VA.  As the Veteran failed to file an 
appeal within one year following the April 1946 rating 
decision, the severance became final.  See Veterans 
Regulation No. 2(a), pt. II., par. III, and Department of 
Veterans Affairs Regulations 1008 and 1009, effective January 
25, 1936, to December 31, 1957. 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id.  Simply to claim CUE 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision, which constitutes a reversal 
of a prior decision on the grounds of CUE, has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k) 
(2008).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran has not argued and the evidence does not show 
that the correct facts, as they were known at the time, were 
not before the adjudicator.  Rather, the record reflects that 
all pertinent and available medical records were of record at 
the time of the April 1946 rating decision.  

The Veteran and his attorney had specifically argued that the 
RO's January 1946 rating action, in which it proposed 
severance in the form of a memorandum, constituted a legally 
impermissible new medical opinion on the matter.  He also 
argued that the April 1946 final severance action failed to 
specifically identify any CUE in the RO's prior grant of 
service connection in its May 1944 rating decision or to 
provide an explanation for its actions at that time.  He 
further argued that the April 1946 severance action failed to 
properly apply the law with regard to the presumptions of 
soundness and aggravation then in effect.

Pursuant to VA regulations as applicable to the RO's April 
1946 severance action, once VA decided to grant service 
connection for a particular disability, it could then sever 
the same only upon a showing that the rating decision that 
previously granted service connection was clearly and 
unmistakably erroneous, and then only after certain 
procedural safeguards were met.  As to these procedural 
requirements, it was necessary that the proposal to sever 
service connection be based upon a review of all the 
accumulated evidence, and that the Veteran be given immediate 
notification in writing of the contemplated action and the 
detailed reasons for it.  As discussed above, the evidence 
shows that the Veteran was notified of the proposed action in 
writing and final action was not taken until more than 60 
days after he was so notified.  The proposed rating decision 
dated in January 1946 explained the action, which would be 
undertaken.  Thereafter, notification was sent to the Veteran 
in January 1946.  The rating decision severing service 
connection was dated over two months later in April 1946.  
Accordingly, VA complied with the procedural safeguards set 
out in R & P R § 1009(D), as in effect in 1946 and there was 
no CUE with regard to the procedural actions regarding the 
severance.  R & P R § 1009(A), (D) (effective November 26, 
1945); see also 38 C.F.R. §§ 3.105(a), (d) (2008).

The Veteran's service medical records show that all clinical 
findings were normal on the Veteran's entrance examination 
dated in December 1941.  Approximately nine days after the 
date of the entrance examination and enlistment into service, 
he was diagnosed with dementia praecox, paranoid type and he 
was transferred to the Station Hospital.  The examining 
physician noted that the Veteran reported he had been quite 
nervous all of his life, and that his heart fluttered most of 
the time.  He relayed that about three days earlier, he began 
worrying about his people at home. He felt that he had 
committed a murderous crime, but could not identify it.  He 
felt that his mother, father, brothers and sisters were all 
dead, and that he had been the cause of their deaths.  He 
also believed that while he did not commit the crime himself, 
he was responsible for it.  The examining physician also 
recorded that the Veteran was afraid that he was going to be 
killed, but he did not know why, or who was going to kill 
him.  The Veteran further reported that on the prior 
Saturday, when he heard the whistle blown on the company 
street, he felt like it had hit him right in the chest, and 
he cried.  He noted that this was the first time that he had 
done anything like that.  He also advised that when formation 
was called on base, he felt like the other men were going to 
kill him.  His diagnosis was changed to psychosis with mental 
deficiency.  He remained at the hospital for treatment until 
April 1942 when he was discharged from military service.  A 
Report of Board of Medical Officers dated in April 1946 
revealed that the Veteran was unfit for service as a soldier 
because of psychosis with mental deficiency (history of 
condition one week after induction).  The record indicated 
that the Veteran had attained maximum benefit from 
hospitalization.  The medical officers determined that his 
condition existed prior to induction and it had not been 
aggravated by military service.  The medical officers also 
noted that it did not originate in the line of duty.  The 
medical officer who inducted the soldier was determined not 
to be blamable.  The Veteran had been under observation of 
one or more of the members of the board for 92 days.  

The Veteran initially filed a claim for service connection 
for psychosis with mental deficiency in February 1943. In an 
April 1943 rating decision, the RO advised the Veteran that, 
after review of his service medical records and other 
information of record, it had to deny the claim because his 
disability of nervousness existed prior to his enlistment and 
was not incurred in or aggravated by service. The rating 
decision recorded that psychosis with mental deficiency 
(history of condition for several years) was not incurred in 
or aggravated by service, and that the claim was denied under 
Veterans Regulation 1(a), Part II, Paragraph I(a) and Public 
Law No. 77-361.

In November 1943, the Veteran provided three lay statements 
asserting that they had known the Veteran prior to military 
service and they did not observe any nervousness or any other 
disability.  The Veteran participated in a period of 
observational study at a VA hospital from late January 1944 
to mid-February 1944 to determine the nature and degree of 
his disorder.  A February 1944 VA examination report 
documents that the Veteran reported that he has been very 
nervous and tremulous for the past three to four years.  The 
examiner noted that history reveals that the Veteran became 
markedly confused while standing in line in December 1941 
necessitating him being hospitalized at Station Hospital in 
Camp Shelby.  The examiner recorded the Veteran's history of 
treatment in service, as well as his post-service activities.  
The Veteran told the examiner that since returning home after 
his service discharge, he did light work on the family farm, 
but tired easily.  He noted that at times, he heard ringing 
in his ears and noises in his head, but indicated that he did 
not pay attention to those sounds anymore.  The Veteran 
reported that when he tried to work hard or fast, he had 
heart palpitations.  On neurological evaluation, findings 
were generally normal, with the exception of fine tremors 
noted in the fingers of the outstretched hand and tongue, as 
well as a notation that in evaluation of strength, there was 
some weakness considered to be far out of proportion to the 
Veteran's muscular development.

After the completion of clinical evaluations in February 
1944, the VA psychiatric examiner reported that mentally, the 
Veteran was quiet and cooperative, but at times, he presented 
a multiplicity of complaints far out of proportion to all 
positive physical and neurological findings.  He stated that 
most of these complaints were referable, and focused about 
the heart.  The Veteran showed some gross evidence of easy 
fatigability, and he tired at the slightest physical 
exertion.  He also complained of dyspnea and shortness of 
breath on exertion.  Speech was spontaneous, relevant, and 
coherent, with no indication of delusions or hallucinations.  
Thought content, however, was shallow and limited.  There was 
no gross evidence of slump in personality or personality 
projection.  General knowledge and calculation were poor, 
because of functional illiteracy.  Memory, orientation, 
insight, and judgment were fair.  The examiner provided 
diagnoses of psychoneurosis, neurasthenia and mental 
deficiency with a mental age of eight years, six months.

Thereafter, in May 1944, the RO issued a rating decision that 
granted service connection for psychoneurosis, neurasthenia. 
Mental deficiency was denied as a constitutional or 
developmental abnormality, a type of disorder that was not 
eligible for service connection under the law.  The RO 
advised the Veteran that it had reconsidered his claim under 
the new Public Law No. 78-144, Regulation 1(a), Part I, 
Paragraph 1(b), and noted that this law had liberalized to 
some extent the prior laws relating to Veteran's benefits.  
The RO revealed that based upon the recent VA hospital study 
and other information of record, it had determined that his 
nervous condition was incurred in service.

During an October 1945 VA examination, the Veteran reported 
that prior to service he worked as a farmer with no serious 
injuries or illnesses at that time and after service he 
worked as a farmer.  He indicated that he had seen a private 
physician twice for his nerves and a weak heart.  The Veteran 
stated that his heart hurt all time and his heart bothered 
him some.  The examiner determined that the Veteran's 
physical systems were basically normal after an evaluation of 
the Veteran.  An October 1945 VA psychiatric examination 
shows that the examiner noted the history of hospitalization 
in service and observed that the diagnoses rendered at 
discharge were largely based on statements the Veteran made 
to his treating physicians at that time.  The examiner noted 
that the Veteran currently indicated that all of the 
statements he made in service were untrue.  The Veteran 
reported that he was highly agitated, excited, and probably 
confused during his illness in service, and that he did not 
know why he made all of those statements, as he knew at that 
time that what he said in service was incorrect.  He stated 
that he lived with his wife and he noted that he got along 
with her and with his family.  He complained of frequent 
headaches and occasional palpitations and pain in his chest.  

On neurological evaluation, findings were normal except for a 
notation that the Veteran was suffering from excessive 
perspiration of his palms.  Clinical evaluation of the 
Veteran revealed that he was very excited when he discussed 
his illness, but otherwise he was fully oriented and 
cooperative.  The examiner observed that the Veteran was very 
upset about the things he said in service, which he 
considered to be the consequence of his delirious state.  The 
Veteran further stated that his records were wrong, in as 
much as his statements had not been corrected since his 
illness in service.  The examiner noted that the Veteran was 
very definite and positive about the fact that was never a 
"sex pervert" as previously reported, and he indicated that 
he was very embarrassed about the fact that he stated such 
things to the service physician.  The examiner determined 
that the Veteran's general knowledge and capacity of 
calculation and concentration were good.  The examiner also 
stated that the Veteran had no delusions, hallucinations, 
dreams, or nightmares.  He did not suffer from nail biting or 
enuresis and he did not show any neurotic features or 
obsessive tendencies.  In summary, the examiner stated that 
the Veteran did not give the impression of being mentally 
deficient.  He noted that while neurological and mental 
examination was negative, the Veteran was still highly 
excitable and agitated, although he seemed to have good 
judgment and insight.  The examiner opined that it seemed 
that the Veteran suffered from a reactive depression with 
acute confusion during service, from which he apparently made 
a good recovery.  He continued a diagnosis of psychoneurosis, 
but discontinued the diagnosis of mental deficiency.

Thereafter, in January 1946, the RO proposed severance of the 
Veteran's grant of service connection for psychoneurosis 
based on the determination that the Veteran's disorder 
existed prior to military service and it was not aggravated 
by service.  The RO severed the Veteran's grant of service 
connection for psychoneurosis in an April 1946 rating 
decision.  

Regarding the claim that the January 1946 rating action, in 
which the RO proposed severance in memorandum form 
constituted a legally impermissible new medical opinion on 
the matter, the Board notes that the memorandum is not a new 
medical opinion.  The panel of rating specialists in the 
memorandum proposed a severance action based on the evidence 
in the Veteran's service medical records.  The memorandum 
specifically asserts that a review of the complete file 
indicates that the Veteran had been in service only nine days 
when he was admitted to the Station Hospital and that his 
history of this condition as recorded in the service clinical 
files impels the conclusion that it existed prior to service.  
Furthermore, the rating specialists asserted that there was 
nothing in the record to warrant a finding of aggravation in 
view of the short period of service prior to admission to the 
hospital.  This is a legal opinion based on an evaluation of 
the medical examination and opinions expressed in the 
Veteran's service treatment records and VA treatment records.  
Furthermore, even if the memorandum was considered a medical 
opinion, a "severance decision focuses, not on whether the 
original decision was clearly and unmistakably erroneous, but 
on whether the current 'evidence establishes that [service 
connection] is clearly erroneous.'" Stallworth v. Nicholson, 
20 Vet. App. 482, 488 (2006) (quoting 38 C.F.R. § 3.105(d) 
(emphasis added)).  Accordingly, unlike an appeal involving a 
collateral attack on a prior VA adjudication on the basis of 
CUE, in a severance proceeding, VA is not limited to the law 
and the record that existed at the time of the decision to 
award service connection.  See Id.  Thus, the January 1946 
memorandum proposing severance does not constitute CUE with 
respect to the April 1946 rating decision.

With respect to the argument that the April 1946 rating 
decision did not specifically identify any CUE in the RO's 
May 1944 rating decision granting service connection or give 
an explanation of the reason for its actions at that time, 
the Board observes that the RO notified the Veteran of the 
proposed severance of his service-connected psychoneurosis, 
including a complete explanation for its proposed action in 
January 1946.  The Veteran was provided with a 60-day period 
to submit evidence or argument against the proposed severance 
action.  The Veteran did not provide any additional evidence 
or arguments and the April 1946 rating decision implemented 
the January 1946 proposed severance.  In the absence of any 
response from him to this proposal to include additional 
evidence to rebut the propriety of the proposed severance 
there was nothing more of record for the RO to review, 
consider, or discuss at the time of its final severance 
action in April 1946.  As the Veteran did not provide 
additional evidence, the record indicates that the RO merely 
implemented the severance action in the April 1946 rating 
decision based on the rationale provided in the January 1946 
proposal.  Moreover, it is noted that a failure by the RO to 
mention the regulations is not fatal.  Silence or failure to 
mention the law or evidence, in a final RO decision made 
before 1990 cannot be taken as showing a failure to consider 
the law or evidence of record.  Eddy v. Brown, 9 Vet. App. 
52, 58 (1996).  Thus, the Board does not find CUE with the 
format of the rating decision in April 1946 severing the 
Veteran's benefits.  

The Veteran and his attorney argued that the RO erred in 
applying the requirements of 38 C.F.R. 3.304(b) in its form 
from 1949 until the release of VAOPGVPREC 03-03.  
Specifically, the Veteran had argued that because 38 C.F.R. § 
3.304(b) which required for many years that there only be 
clear and unmistakable evidence that a disorder existed prior 
to service in order to rebut the presumption of soundness was 
not promulgated by VA until 1949 and the RO should not have 
used such a standard in its April 1946 severance action.  The 
Board observes that the RO did not use that standard in 
determining whether to severe the grant of service 
connection.  The RO properly determined in the January 1946 
proposal of severance of the Veteran's psychiatric disorder 
that the presumption of soundness did not apply because the 
evidence indicates that the disorder existed prior to service 
and there was nothing in the record to warrant a finding of 
aggravation in service.   

The Veteran further contends that the notations of a 
preexisting psychiatric disorder in the service medical 
records, which were based only upon the Veteran's statements 
to medical personnel with no actual record of any pre-service 
treatment, could not constitute clear and unmistakable 
evidence sufficient to rebut the presumption of soundness.   
The Board recognizes that the regulatory provisions extant at 
the time of the April 1946 rating decision were essentially 
the same as they are today regarding the issue of 
establishing service connection for a particular disorder.  
Cf.  VA Inst. 1 to Sec. 9(a) and (b) of Pub. Law. No. 78-144 
(effective July 13, 1943); R & P R 1063(A) and 38 C.F.R. 
3.303 (2008).  Essentially, in order to establish service 
connection for a particular disability, there must be 
evidence that shows such disability either began in or was 
aggravated by service.  Moreover, Veterans, both in 1946 and 
today, are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior to acceptance and enrollment and was not 
aggravated by such service.  VA Inst. 1 to Sec. 9(a) and (b) 
of Pub. Law. No. 78-144 (effective July 13, 1943); R & P R 
1063(B) (1946); 38 C.F.R. § 3.304(b) (2008).  Clear and 
unmistakable evidence was defined by regulation as evidence, 
which makes it obvious or manifest, that the injury or 
disease under consideration existed prior to acceptance and 
enrollment for service will satisfy the requirements of the 
statute.  See R & P R § 1063(D) (1946).  

Additionally, VA regulations provide that there are medical 
principles so universally recognized as to constitute fact 
and, when in accordance with these principles the existence 
of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  
Nevertheless, if evidence is of record that is sufficient to 
demonstrate that a claimant's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
clear and unmistakable evidence is presented that rebuts the 
presumption.  VA Inst. No. 1 to Sec. 9 (a) and (b) of Pub. 
Law No. 78-144, Par. 2(d) (effective July 13, 1943); R & P R 
1063 (1946); 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 
3.303(c), 3.306 (2008).

The Board notes that the Veteran's entrance examination did 
not document a psychiatric disorder.  Because the presumption 
of soundness applies in this case, the Board must consider 
whether the RO in 1946 had been presented with clear and 
unmistakable evidence demonstrating  that the Veteran's 
psychoneurosis had existed prior to acceptance and 
enrollment, and if so, that it was not aggravated by his 
service.  See Sondel v. West, 13 Vet. App. 213, 218 (1999) 
citing VR 1(a), Part I, para. 1(b); 38 C.F.R. § 2.1063(b), 
(d) (Supp.1946).

The service medical records reveal that the Veteran was 
treated for psychosis with mental deficiency within nine days 
of entering military service.  The physician who treated the 
Veteran for approximately four months during his stay at the 
hospital noted in a separate clinical record dated in April 
1942 that the final diagnosis of the Veteran was psychosis 
with mental deficiency with a history of this condition for 
several years.  He determined that the Veteran's condition 
existed prior to induction.  In addition, the Report of Board 
of Medical Officers found that the Veteran was unfit for 
service due to psychosis with mental deficiency with a 
history of the condition within one week after induction.  As 
noted above, VA regulations recognize that there are certain 
medical principles that are so well universally recognized as 
to definitely constitute fact, and when in accordance with 
these principles existence prior to entrance into service is 
established no further additional or confirmatory facts are 
necessary.  R & P R § 1063(f) (1946).  Specifically, 
manifestations of symptoms of chronic disease from date of 
enlistment or so close to that date that the disease could 
not have originated in so short a period, will be accepted as 
clear and unmistakable proof that the disease existed prior 
to entrance into active service.  Id.

In addition, the law in effect at the time of the April 1946 
RO decision clearly contemplates the utilization of lay 
statements in rebutting the presumption of soundness.  R & P 
R 1063(E) (1946) provides, "all material evidence relating 
to the incurrence, symptoms and course of the injury or 
disease, including official and other records made prior to, 
during or subsequent to service, together with all other lay 
and medical evidence concerning the inception, development 
and manifestations of such injury or disease should be taken 
into full account...."  Although the Veteran was not 
competent to testify to his own diagnosis, he was competent 
to testify to the symptoms he experienced.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (stating that a 
layperson can provide an account of the Veteran's symptoms 
but not a diagnosis that requires medical knowledge).  In 
this case, the determination that the Veteran's nervous and 
psychiatric condition existed prior to service was based upon 
his own self-reported history that he experienced problems 
with his nerves prior to service.  Such statements are 
sufficient to rebut the presumption of soundness.  See Doran 
v. Brown, 6 Vet. App. 283, 286 (1994) (holding that "an 
appellant's own admissions during clinical evaluations" 
constituted clear and unmistakable evidence to rebut the 
presumption of sound condition).  

The rationale for the proposed severance of the May 1944 
grant of service connection emphasized the short period of 
time between the Veteran's induction into service and the 
manifestations of his disease in conjunction with the history 
of the mental disorder documented in the Veteran's service 
treatment records.  The Board finds that the evidence relied 
upon by the RO was appropriate in determining whether the 
Veteran's condition pre-existed military service.  Thus, the 
RO did not err in determining that there was clear and 
unmistakable evidence that the Veteran's disability existed 
prior to military service.  

Having determined that the RO did not err in its 
determination that the condition for which the Veteran was 
discharged had pre-existed his service, the Board must 
consider the applicability of the presumption of aggravation.  
The Board observes that the Veteran contends that because no 
psychiatric problem was noted on the service entry 
examination, he was entitled to a finding that any in-service 
notation of a preexisting condition was equivalent to the 
presumed aggravation of that problem during service, thus 
requiring clear and unmistakable evidence to rebut that 
presumption.  This is a misstatement of the law in 1946.  The 
evidence of record must not only show that the disorder was 
documented in service, but that it increased in severity for 
VA to concede that the disorder was aggravated during 
military service.  See R & P R § 1063(I) and (K) (1946).  The 
service medical records reveal that the physician treating 
the Veteran during his stay at the hospital noted in April 
1942 that the Veteran had shown gradual improvement and at 
the time of the evaluation he was practically normal.  The 
physician also noted in a separate clinical record dated in 
April 1942 that the condition on completion of the case had 
improved.  The Report of Board of Medical Officers found that 
the Veteran's condition was not aggravated by military 
service.  Furthermore, the VA examiner in October 1945 
provided the medical opinion that it appeared that the 
Veteran had suffered from a reactive depression with acute 
confusion, which he apparently made a good recovery.  As the 
medical evidence indicates that the Veteran's disability did 
not increase in severity during military service and he 
actually improved to "practically normal" prior to 
discharge, the RO did not err in determining that the 
Veteran's disability did not increase in severity during 
active military service.  Based on the foregoing, the Board 
finds that there is no evidence that any error committed by 
the RO in determining that there was clear and unmistakable 
evidence to rebut the presumption of soundness is 
undebatable.   

Furthermore, it appears that the Veteran's underlying 
arguments in relation to the RO's application of the 
presumption of soundness rests on the fact that he disagrees 
with how the RO weighed or evaluated the evidence that was of 
record in 1946 and more specifically with the way the 
statutory and regulatory provisions extant at the time were 
applied by the adjudicators.  However, the Board notes that 
an assertion that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242 
(1994), (held that an argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of a 
prior final determination (i.e., a reweighing of the 
evidence) is not the type of administrative error that is 
reversible under 38 C.F.R. § 3.105(a)); Fugo v. Brown, 6 Vet. 
App. 40 (1993), motion for review denied, 6 Vet. App. 162 
(1993) (en banc); Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).  

Based on the above contentions, the evidence available at the 
time of the April 1946 severance action and pertinent 
regulations, the Board finds that the RO did not commit clear 
and unmistakable error in severing the grant of entitlement 
to psychoneurosis in April 1946.  The Veteran has not showed 
either that the correct facts were not available to the RO, 
or that the laws were not correctly applied.  Consequently, 
the criteria for showing a CUE in the April 1946 rating 
decision have not been met.  A CUE claim, which does not meet 
the identified criteria, must be denied.  Luallen v. Brown, 8 
Vet.App. 92 (1995). 


Service Connection for Psychiatric Disorder

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the Veteran's service connection claim for a 
psychiatric disorder, the Board must determine whether the 
Veteran currently has the claimed disability.  VA treatment 
records and the February 2005 VA examination report document 
that the Veteran had a "history of" such problems as 
psychoneurosis, psychosis, and schizophrenia.  However, those 
comments are not current diagnoses; they are a record of past 
likely diagnoses only.  While there is a current report of 
psychosis-based symptoms of record from a VA treating 
physician in October 2004, this is only a report of symptoms, 
and not evidence of a diagnosis.  Accordingly, there is no 
evidence in the record of a current diagnosis of 
psychoneurosis, psychosis or schizophrenia.  However, VA 
treatment records indicate that the Veteran had a current 
diagnosis of dementia.  A VA examiner in February 2005 
provided the Veteran with a diagnosis of alcohol induced 
dementia.  Thus, based on a review of the competent medical 
evidence, the Veteran had a current diagnosis of dementia.  

A review of the Veteran's service medical records shows that 
in December 1941, the Veteran was diagnosed with dementia 
praecox, paranoid type and he was transferred to a military 
hospital.  After he was at the hospital, his diagnosis was 
changed to psychosis with mental deficiency.  See Service 
medical record dated December 12, 1941.  In a clinical brief 
dated in April 1942, the Veteran's treating physician noted 
that the transfer diagnosis of dementia praecox, paranoid 
type was not confirmed.  A Report of Board of Medical 
Officers dated in April 1942 determined that the Veteran was 
unfit for service because of his psychosis with mental 
deficiencies and he was discharged from service in April 
1942.  Based on the above information the Board finds that 
the Veteran did not have dementia during military service, 
however he did have a diagnosis of psychosis.  

The Veteran was provided with a VA examination in February 
2005.  The examiner provided a diagnosis of alcohol-induced 
dementia.  He noted that the medical records identified that 
the Veteran had experienced psychotic symptoms; however, the 
Veteran denied the presence of these symptoms to the 
examiner.  The examiner also noted that the record does not 
provide clear evidence of whether he experienced any 
psychotic episodes over the duration of his life in isolation 
of alcohol-induced dementia.  The examiner reported that he 
was unable to determine if the Veteran's current diagnosis is 
related to the diagnosis in service due the presence of 
alcohol-induced dementia.  He further stated that it was 
unclear if the Veteran experienced any symptoms of psychosis 
due to him being a poor historian and a lack of medical 
information prior to his alcohol-induced dementia.  There is 
no documentation that he experienced symptoms of psychosis 
prior to and in isolation from his alcohol-induced dementia.  
Accordingly, the record indicates that the Veteran's current 
diagnosis of dementia is related to the Veteran's alcohol 
abuse and there is no medical evidence in the record that the 
Veteran has a current diagnosis of any other psychiatric 
disorder that may be related to military service.

In reaching the above conclusion, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder as it requires special 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence that is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions); Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, the Board may not consider any assertions from 
the Veteran or his family that he currently has a psychiatric 
disorder that is related to his active service to be 
competent medical evidence in support of this claim.

The Board observes that in the Veteran's substantive appeal 
dated in June 2005 the Veteran, through his attorney, 
attempted to indicate that the facts of this claim gave rise 
to a so-called "presumption of service connection," citing 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Specifically, the Veteran's representative points to an in-
service diagnosis of psychosis as proof of an in-service 
mental disease.  He argues that such a diagnosis 
automatically entitles the Veteran to benefits. 

The Federal Circuit's holding in Shedden is not applicable in 
this case.  The holding in Shedden that under 38 U.S.C. § 
105, in-service diseases or injuries are presumed to have 
been incurred in the line of duty rather than as a product of 
misconduct applies exclusively to Hickson element (2).  See 
Thomas v. Nicholson, 423 F.3d 1279 (Fed Cir. 2005) citing 
Shedden at 1166 (Section 105 creates a presumption of service 
connection for injuries that occur during active duty unless 
evidence establishes that the injury was the result of the 
person's own misconduct).  Contrary to the argument made by 
the Veteran's attorney, the Federal Circuit stated that "the 
mere fact that a serviceman has suffered a service-connected 
disease or injury does not automatically lead to compensation 
for future disabilities."  Shedden at 1166.  The Federal 
Circuit specifically addressed the matter holding, "while 
section 105(a) establishes a presumption that the disease or 
injury incurred during active duty is service-connected, the 
veteran seeking compensation must still show the existence of 
a present disability and that there is a causal relationship 
between the present disability and the injury, disease, or 
aggravation of the preexisting injury or disease incurred 
during active duty."  Shedden, 381 F. 3d at 1167.   The 
Veteran does not have a current diagnosis of psychosis and 
the evidence of record does not indicate that the Veteran's 
dementia was related to the psychosis diagnosed in military 
service; thus, the presumption discussed in Shedden is not 
applicable in this case.  

As there is no evidence that indicates the Veteran's current 
diagnosis of dementia is related to the Veteran's active 
military service, the Board finds that the preponderance of 
the evidence is against the claim for service connection.  
Under such circumstances, service connection for a 
psychiatric disorder is not warranted and the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder for accrued benefits purposes must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

III.  Service Connection for Cause of the Veteran's Death  

The appellant claims that the Veteran's death is related to 
the Veteran's active duty in the military service during 
World War II.  The RO denied the claim.  The appellant 
appeals this decision.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, in order to establish 
service connection for the cause of death, there must be (1) 
evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A certificate of death shows that the Veteran died in April 
2006 and lists the immediate cause of death as prostate 
cancer with no underlying cause of death.  The death 
certificate listed chronic ethanolism and heart disease as 
other significant conditions contributing to death.

The Board notes that the Veteran was not service-connected 
for any disorders or disabilities at the time of his death in 
April 2006.  A review of the Veteran's service treatment 
records reveals that the Veteran did not have a diagnosis or 
symptoms of prostate cancer or heart disease during military 
service.  An entrance examination conducted in December 1941 
revealed that the Veteran's physical examination was normal 
and he was physically fit for military service.  A physical 
examination conducted later in the month of December 1941 
revealed that the physician did not note any pathology.  The 
physician documented that the Veteran's heart was within 
normal limits to percussion and sounds were regular and of 
good quality.  A physical examination conducted by VA in 
December 1945 was normal, except X-rays of the Veteran's 
chest revealed that the hila showed moderate density with a 
number of calcifications and broncho vascular trunks showed 
moderate thickening.  The physician noted that the Veteran 
had no active pathology of the lungs.  

Additionally, the first documented diagnosis of prostate 
cancer was in October 1998, with elevated prostate specific 
antigen level first noted in 1995, approximately 53 years 
after discharge from military service.  The medical records 
first documented symptoms of heart disease in May 1999, 
approximately 57 years after discharge from military service. 
Because the veteran's prostate cancer and heart disease was 
not manifest to a degree of 10 percent within one year from 
separation from service, it is not presumed to have been 
incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition, there is no competent medical evidence that 
links the Veteran's prostate cancer or heart disease to 
active military service.  Without evidence that prostate 
cancer or heart disease was incurred in service, service 
connection cannot be granted. 

In regards to chronic ethanolism listed as a significant 
condition contributing to death, the Board notes that direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in the line of 
duty, and not the result of the Veteran's own willful 
misconduct and, for claims filed after October 31, 1990, not 
the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a).  However, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that section 
1110 allows for service connection under one circumstance 
when an alcohol abuse disability arises "secondarily from or 
as evidence of the increased severity of a non-willful 
misconduct, service-connected disorder."  Allen v. Principi, 
237 F.3d 1368, 1378 (Fed. Cir. 2001).  As the Veteran is not 
service-connected for any disability, the Veteran is not 
entitled to service connection for chronic ethanolism on a 
secondary basis.  See 38 C.F.R. § 3.310(a).   

In sum, the Board finds that the evidence of record indicates 
that the veteran died as the result of prostate cancer that 
was not related to his service.  The evidence also shows that 
heart disease as a contributing factor in the Veteran's death 
was not related to service.  Furthermore, the contributing 
factor of chronic ethanolism must be denied, because service 
connection for disability or death that is a result of the 
Veteran's own abuse of alcohol is precluded as a matter of 
law.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   Accordingly, entitlement to service connection 
for the cause of the veteran's death is not warranted.


ORDER

1.  The April 1946 rating decision that severed the Veteran's 
entitlement to service connection for psychoneurosis was not 
clearly and unmistakably erroneous, and the appeal of this 
issue is denied for the purpose of accrued benefits

2.  Entitlement to service connection for a psychiatric 
disorder for the purpose of accrued benefits is denied.

3.  Service connection for the cause of the Veteran's death 
is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


